Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 I,Craig A. Fielding, as the Chief Executive Officer of Consorteum Holdings, Inc., certify that (i) Amendment Number 2 to the Form 10-K/A fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and (ii) the information contained in Amendment Number 2 to the Form10-K/A fairly presents, in all material respects, the financial condition and results of operationsof Consorteum Holdings, Inc. /s/ Craig A. Fielding Craig A. Fielding, President and Chief Executive Officer March 24, 2011
